Citation Nr: 0419077	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  01-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.  The veteran, who had active service from April 1945 
to December 1946, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

An initial review of the evidence reveals that the majority 
of the veteran's service medical records are presumed 
destroyed by the fire at the National Personnel Records 
Center in St. Louis, Missouri in 1973.  Even prior to the 
enactment of the Veterans Claims Assistance Act of 2000, 
the United States Court of Appeals for Veterans Claims 
(Court) had held that in cases where the veteran's service 
medical records were unavailable, through no fault of the 
veteran, there was a "heightened duty" to assist the 
veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).   This 
heightened duty to assist included the obligation to search 
for alternate methods of proving service connection.  In 
this regard, the veteran reported in his October 2002 
hearing testimony before a hearing officer at the RO that 
he was hospitalized in Sendai, Japan in the spring of 1946 
for surgery on his feet.  There may be unit records, such 
as morning or sick reports, which substantiate that the 
veteran was hospitalized during service.  Although the RO 
made several attempts to obtain such records, the Board 
notes that the initial responses to these requests 
indicated that the RO had not provided the unit of 
assignment.  The RO then did obtain such information and 
resubmitted the request to the National Personnel Records 
Center (NPRC).  In March 2004, the NPRC responded that 
after an extensive and thorough search, no additional 
service medical records of the veteran were located.  The 
NPRC then advised that in order for a morning report search 
to be conducted, the dates needed to be narrowed down to 90 
days.  Parenthetically, the Board notes that the RO request 
was for the period from December 1, 1945 to October 31, 
1946.  As noted, however, the majority of the information 
from the veteran indicates that the hospitalization in 
question more likely occurred in the spring of 1946.  Thus, 
a subsequent attempt to search for the morning or sick 
reports should be made.  

The Court has also held that VA regulations do not require 
that service connection be established by service medical 
records, but may be established by cognizable evidence from 
other medical and lay sources.  Smith v. Derwinski, 2 Vet. 
App. 147, 148 (1992).  Further, the Court has held that the 
"duty to assist" includes advising a claimant that, even 
though service records were not available, alternate proof to 
support the claim will be considered.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

In addition, the Board notes that the veteran was afforded a 
VA examination in December 1998.  Although the VA examiner 
diagnosed the veteran with a painful foot callus, the 
examiner did not provide an opinion as to whether it was at 
least as likely as not that the current disorder was related 
to his military service.  Both the veteran and two lay 
statements have alleged an injury in service and a continuity 
of symptomatology since that time.  Further, the Board 
observes that the veteran's claims file was not available for 
review.  Therefore, the Board is of the opinion that a VA 
examination and medical opinion are necessary for determining 
the nature and etiology of any foot disorder that may be 
present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should advise the veteran 
that he can submit alternate evidence 
to support his claim for service 
connection, including statements from 
service medical personnel; statements 
from individuals who served with him 
("buddy" certificates or affidavits); 
employment physical examinations; 
medical evidence from hospitals, 
clinics from which, and private 
physicians from whom, he may have 
received treatment, especially soon 
after discharge; letters written 
during service; and insurance 
examinations.  The RO should assist 
the veteran in this respect, and 
should pursue all logical follow-up 
development pertaining to his claim.  

2.  The RO should request unit 
records, such as morning/sick 
reports, for Battery B, 472nd Glider 
Field Artillery Battalion in Sendai, 
Japan for the time period of March to 
May 1946.

3.  The veteran should be afforded an 
examination to ascertain the nature 
and etiology of any bilateral foot 
disorder that may be present.  Any 
and all indicated evaluations, 
studies, and tests deemed necessary 
by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and offer an opinion as to 
whether the veteran has any current 
bilateral foot disorder.  If so, the 
examiner should comment as to whether 
it is at least as likely as not that 
the veteran's current foot disorder 
is related to his military service.  
A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
would be of considerable assistance 
to the Board.  Since it is important 
"that each disability be viewed in 
relation to its history [,]" 
38 C.F.R. § 4.1 (2003), copies of all 
pertinent records in the veteran's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




